Title: Resolutions Providing for a Bust of Lafayette, 1 December 1784
From: House of Delegates
To: 


In the House of Delegates  the 1st. December 1784
Whereas it was unanimously Resolved on the 17th. day of December 1781, that a Bust of the Marquis De la Fayette, be directed to be made in Paris of the best Marble employed for such purposes with the following inscription.
“This Bust was voted on the 17th. day of December 1781 by the General Assembly of the State of Virginia, to the Honorable the Marquis De la Fayette (Major General in the service of the United States of America and late Commander in Chief of the Army of the United States in Virginia) as a lasting Monument of his merit and their gratitude;”
Resolved unanimously that the Governor with the advice of the Council be authorized and desired to defray the expence of carrying the said vote, into execution out of the fund allotted for the contingencies of Government; that he cause the said Bust to be presented in the name of this Commonwealth, to the City of Paris, with a request that the same may be accepted and preserved in some public place of the said City.

Resolved unanimously, that as a further mark of the lasting esteem of this Commonwealth for the illustrious qualities and services of the Marquis De la Fayette, the Governor with the advice of the Council be authorized and desired to cause another Bust of him with a similar Inscription to be procured by draught on the said Fund, and that the same when procured be fixed in such Public Place at the seat of Government as may hereafter be appointed for the erection of the Statue voted by the General Assembly to General Washington.
